MANTON, Circuit Judge
(dissenting).
l'n this libel filed for contribution in general average occasioned! by the towage of the steamship Glymont into Yokohama in February, 1920, I am satisfied tliat the finding below is not in accordance with the credible evidence. The vessel was a tramp freighter and' sailed from Boston to Valparaiso, going through the Canal, and took on cargo at Mejillones, Chile, bound for Yokohama, Japan. She took on fuel oil-at Talara Bay, arriving at Honolulu January 18, 1920. Thereafter, the chief engineer sent to the master of the ship a slip showing the previous day’s performance in the engine room, which included the fuel on hand. On February .12: she bad on hand 128 barrels; some nitrate was burned for fuel until February 13, when a call for help was given and the West Harts arrived and towed her 255 miles to Yokohama. She had steamed in all 3,207 miles.
When, the ship left Honolulu January 20, 1920, she had on board a sufficient margin of fuel oil to last the trip with weather to be expected in the crossing. The fuel oil meter read 876,360 just after the vessel’s departure, and showed a consumption on February 12 *620of 129,930 gallons which, converted into barrels, showed she burned 3,093.6 barrels after leaving Honolulu up to noon February 12th. The entries of the oil burned verify this. The finding of the court below show she had on ■ board 2,822.14 barrels which was 419.46 barrels less than she actually burned. As the court found, translated into steaming at the rate of 144 barrels a day, this means that she ran out of fuel three days before she actually stopped steaming on February 12th. The time which elapsed from her departure from Honolulu to February 12th was 21% days; one day is omitted for crossing the 180th meridian. The master asserted that when he left Honolulu he had 3,400 barrels of fuel oil, and the records of the ship justify this claim. The expert testimony of men of long experience, who knew the practice followed, say that she had on board sufficient for the voyage across the North or South Pacific. The ship’s records show that there was a remarkable uniformity shown in the number of nautical miles obtained out of a barrel of fuel oil burned, to wit, 1.57. The surplus over a normal performance carried by this ship is shown to have been much higher than that shown by the experts. The ship burned 3,241 barrels and normally made 1.57 miles per barrel. She had a surplus of nearly 40 per cent, over the normal anticipated requirements. The actual passage was 3,462 miles.
But she met unusually severe weather on this voyage, as is shown by the log entries, the damage to the ship, and the testimony of the officers. It accounts for the large consumption of fuel oil. The draft tests applied by the court below were not sufficiently accurate to overcome thq positive testimony and records of the ship showing the consumption of barrels of oil. It did not take into account the weather encountered and the consequent rough passage. The finding is against the evidence, and the decree should be reversed.
I dissent.